Citation Nr: 1221594	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-20 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel




INTRODUCTION

The Veteran had active military service from October 1956 to October 1976 and died in August 2006.

The appellant, who is the Veteran's widow, appealed a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In her July 2008 substantive appeal, the appellant requested to testify during a hearing at the RO before a Veterans Law Judge.  However, in a September 2011 signed statement, she withdrew her hearing request.  The Board of Veterans' Appeals (Board) finds that all due process requirements were met regarding the appellant's hearing request. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran died in August 2006 at the age of 71 due to end-stage cancer.  In January and March 2007 and July 2008 written statements, the appellant asserts that the Veteran was exposed to asbestos and Agent Orange while in service and that such exposure caused or contributed to his death.  She contends that his military occupation as a helicopter technician inspector and helicopter repairman/mechanic exposed him to asbestos-related material that caused or contributed to his diagnosed lung diseases.  

At the time of the February 2007 rating decision on appeal, service connection was in effect for prostate cancer and erectile dysfunction, each evaluated as non-compensable.  In a May 2011 rating decision, the RO granted service connection for coronary artery disease status post coronary artery bypass graft associated with herbicide exposure, for the purposes of entitlement to retroactive benefits, and assigned a 10 percent disability rating, effective from March 17, 2005 to August 19, 2006.  Service connection for a chest scar was also granted and assigned a noncompensable rating.  See Nehmer v. United States Veterans Administration, 284 F .3d, 1161 (9th Cir. 2002) and the prior adjudications leading to this decision and subsequently-issued decisions. 

According to the Veteran's service records, his military occupation was helicopter technical inspector and repairman, and he had verified service in the Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

An April 2002 signed statement from James W. Ballard, M.D., indicates that the Veteran had parenchymal changes causally related to asbestosis, provided the patient's exposure history and period of latency were appropriate.  

In a November 2002 Asbestos Evaluation Summary, provided by Jeffrey H. Bass, M.D., it was noted that the Veteran was exposed to asbestos first while doing contracting work for his father in Rome, Georgia, from 1949 to 1951.  He then worked for Armco Steel in 1951 as a general laborer and was in the United States Army from 1956 to 1976 where he was an inspector and mechanic.  The Veteran said that his job responsibilities included removing, replacing, installing, patching, handling, hauling, delivering, loading, unloading, painting, taping, pasting, and cleaning up asbestos materials.  This included pipe, boiler, furnace and interior insulation, exterior siding, gaskets, brake shoes, sheets, blankets, overhead droppings and dust.  Equipment used to manipulate these materials included his hands, hammers, chisels, hand shears, hacksaws, electric saws, crowbars, shovels, wheelbarrows, scrapers, brooms, and air hoses.  This created thick clouds of dust for which he was not provided a mask.  

February 2006 private hospital records, and a February 2006 private office record from Dr. Brian Perry, indicate that the Veteran was hospitalized and discovered to have a pancreatic mass; results of biopsies were inconclusive.  Test findings were suggestive of cholangiocarcinoma.  Dr. Perry's assessment was that the Veteran had end stage lung disease with pulmonary fibrosis and chronic obstructive pulmonary disease (COPD) and now appeared to have pancreatic cancer but no tissue diagnosis.  

According to a June 2006 written statement, Joao A. deAndrade, M.D., said that he treated the Veteran since 2004 at the University of Alabama, Birmingham, Pulmonary Fibrosis Clinic.  It was noted that the Veteran had prolonged exposure to asbestos and herbicides while in service.  A detailed evaluation of the Veteran's lungs revealed interstitial lung disease compatible with pulmonary fibrosis associated with moderately severe restriction of his lung function and hypoxemia on exertion.  It was noted that the Veteran was recently hospitalized with icterus (jaundice) and tests revealed biliary stricture compatible with a malignant process but no definitive diagnosis could be made.  As to the etiology of the Veteran's lung disease, the physician said that one had to take into consideration his history of exposure to asbestos that was "a well established cause of pulmonary fibrosis".  According to Dr. deAndrade, "[i]t is possible that [the Veteran's]...pulmonary problems are linked to this long exposure to asbestos/dust/fibers while he was serving in the Armed Forces".

When seen by Dr. Perry in July 2006, the Veteran was noted to have advanced end-stage COPD and pulmonary fibrosis.  As noted, the Veteran died in August 2006.

In the May 2008 statement of the case, the RO found that the Veteran was not exposed to asbestos in service based on his service records, although the basis for this conclusion is unclear.  Nevertheless, given the appellant's contentions and the medical evidence submitted, the Board finds that a VA opinion is necessary 
to determine whether the cause of the Veteran's death was related to service-connected coronary artery disease or prostate cancer, or his exposure to Agent Orange or to asbestos in his work as a helicopter inspector and mechanic.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims issued a decision indicating that 38 U.S.C.A. § 5103(a) (West 2002) notice for a Dependency and Indemnity Compensation (DIC) case, such as this one, must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The December 2006 letter provided to the appellant did not provide her with the type of notice contemplated in Hupp. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a new notice letter that: 

a. notifies her that the Veteran was service-connected for coronary artery disease (rated as 10 percent disabling); and prostate cancer, erectile dysfunction, and a chest scar (each rated as noncompensable); 

b. notify her of the information and evidence required to substantiate a DIC claim based on a previously service-connected disability; and 

c. notify her of the information and evidence required to substantiate a DIC claim based on a disability not yet service-connected. 

d. Also notify the appellant of the type of evidence that VA will seek to provide, and inform her of the type of evidence that she is expected to provide. 

2. Thereafter, refer the claims folder to a VA physician to provide an etiology opinion.  The entire claims folder must be made available to the examiner for review, and the examiner is requested to indicate that a review of the claims folder was completed. 

The VA physician should provide an opinion as to whether there is a 50 percent probability or greater that the Veteran's service-connected coronary artery disease or prostate cancer, or exposure to asbestos while working as a helicopter inspector and mechanic in service or presumed exposure to Agent Orange (during service in the Republic of Viet Nam), caused or contributed substantially or materially to his cause of death.  Any opinion should be reconciled with the original August 2006 death certificate (noting end stage cancer as the immediate and only cause of death), the November 2002 Asbestos Evaluation Summary from Dr Jeffrey Bass, the June 2006 statement from Dr. Joao A. de Andrade, and the appellant's contentions (to the effect that exposure to asbestos as a helicopter inspector and mechanic in service caused or contributed to his death).  A complete rationale for all opinions expressed must be provided in the claims folder. 

3. Thereafter, re-adjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the decision remains in any way adverse to the appellant, she and her representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal, as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response. Then, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


